Citation Nr: 0916328	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture at C7, with slight weakness in the upper left 
extremity, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
February 1967, and from February 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which continued a 30 percent disability rating 
for residuals of a fracture at C7, with slight weakness in 
the upper left extremity.

In the Veteran's November 2005 substantive appeal, the 
Veteran requested a 100 percent disability rating for his 
cervical spine on the basis of degenerative changes, loss of 
employment, and pain.  Thus, he has raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  This 
matter is not before the Board at this time and is referred 
to the RO for appropriate action.  It is also unclear as to 
whether the Veteran is claiming that he has depression that 
is secondary to his service-connected cervical spine 
disability in a January 2009 statement.  This matter is also 
referred to the RO for clarification and any subsequently 
indicated action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.159(c) (2008).  The duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1), (2).  This 
includes relevant Social Security Administration (SSA) 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

The Veteran submitted a statement in January 2009 in which he 
reported that he had been on SSA disability since 2003.  The 
Veteran also reported being on SSA disability during an 
October 2004 VA examination.  The Veteran's SSA records have 
not been associated with the claims file.  SSA decisions are 
not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty 
to assist the Veteran in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the 
United States Court of Appeals for Veterans Claims has held 
that where SSA disability benefits have been granted, a 
remand to obtain SSA records is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the 
possibility that the SSA records could contain relevant 
evidence . . . cannot be foreclosed absent a review of those 
records.").  Thus, the Board finds that a remand for all 
medical records held by SSA is necessary.  The RO should 
continue their efforts to obtain these records unless it is 
reasonably certain that they do not exist or that further 
efforts would be futile.

The Board notes further that the Veteran was last afforded a 
VA examination in October 2004.  At that time, no significant 
neurological findings were shown; reflexes and motor strength 
were within normal limits, and an intact sensory examination 
was noted.  In the January 2009 statement referenced above, 
the Veteran reported that he has burning and tingling in both 
shoulders and that his hands and arms go numb.  He stated 
further that he has burning pain in the top of his right leg 
just above the knee accompanied by numbness.  He appears to 
relate all of these symptoms to his cervical spine 
disability.  Thus, it appears that the Veteran is reporting a 
worsening of the service-connected cervical spine disability 
at issue.  The fulfillment of the VA's statutory duty to 
assist an appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination of the veteran).  On remand, the AMC/RO should 
ensure that the Veteran is afforded such an examination.    



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should secure a release of 
information from the Veteran for SSA 
records.  The AMC/RO should then request, 
from the SSA, all records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records has 
negative results, the AMC/RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.  

2. The Veteran should be afforded a VA 
examination of his service-connected 
residuals of fracture at C7 with slight 
weakness of the left upper extremity.  The 
claims file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated tests and 
studies should be performed.

The examiner should provide specific 
findings as to the range of motion of the 
cervical spine.  Any pain during range of 
motion testing should be noted, and the 
examiner should accurately measure and 
report where any recorded pain begins and 
ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's cervical 
spine disability.   If observed, the 
examiner should specifically comment on 
whether the Veteran's range of motion is 
affected, and if possible, provide the 
additional loss of motion in degrees.  The 
examiner should also state whether there 
is any abnormality of the cervical spine, 
including evidence of ankylosis.

The examiner should also assess if the 
Veteran has any neurological 
manifestations associated with the 
cervical spine to include with regard to 
the shoulders, arms, hands, legs, and down 
the back.  If so, these neurological 
manifestations should be identified and 
the severity thereof described in detail.

The examiner should also opine as to what 
limitations, if any, the Veteran's 
service-connected cervical spine 
disability places on the Veteran's ability 
to be employed and whether that disability 
alone, precludes employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After the requested development has 
been completed, the claims should be 
readjudicated to include with 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (2008), if 
appropriate.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




